DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  The claim has been labeled as “previously presented”, however, claim 1 has been amended to include limitation of claim 2. Therefore, claims 1  and 15 should be labeled “amended”.  
In addition, claim 15 has been amended appearing it is invoking a Markush Group.  It should be amended “breaker compound selected from the group consisting of…”
Appropriate correction is required.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wang et al. (US 2013/0324443 A1) (Wang” herein – cited previously).

(Claims contain only selected species) 

Claim 1,  3, 11, and 12
Wang discloses a method for preparation of a scale inhibitor comprising the steps of:
	(i) providing a viscosified treatment fluid containing at least water, a water soluble polymeric gelling agent and a breaker compound,
	(ii) pumping such treatment fluid into a formation and
	(ii) allowing the breaker compound to degrade the polymeric gelling agent the polymeric gelling agent being a synthetic polymer comprising:
at least structural units of formula (I) 

    PNG
    media_image1.png
    165
    210
    media_image1.png
    Greyscale

wherein R1, R2 and R3 independently are hydrogen or C1-C6-alkyl, and

 		(Il) from 1 to 95 % by weight structural units of formula (Il)

			
    PNG
    media_image2.png
    189
    215
    media_image2.png
    Greyscale


wherein R4 is hydrogen or C1-C6-alkyl, R5 is hydrogen, a cation of an alkaline metal, of an earth alkaline metal, of ammonia and/or of an organic amine, A is a covalent C-3 bond or a two-valent organic bridging group . with the proviso that the percentage of the structural units of formulae (1) to (II) refer to the total mass of the copolymer and the percentage of the structural units of
formulae (I) to (Il) amounts to 100% (i.e. AMPS ) [0039, 0044-0049, 0082, 0106-0107, 0131-0136]
 	Since Wang discloses the same method of treating a wellbore comprising water, synthetic polymer agent, and a breaker, it would have the viscosity of the viscosified treatment fluid provided in step (i) and prior to breaking ranges from about 10 mPas to 3000 mPas and after the breaker degrading the synthetic polymer reduces the viscosity by at least 90 % and wherein a viscosity of the viscosified treatment find after breaking in measure (Iii) is less than 5 mPas.
	"Products of identical chemical composition can39not have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).


Claims 4 and 13 
Wang discloses the method of claim 1, wherein the water soluble synthetic polymer material is selected from the group consisting of polymers containing:
	(I) 10 to 90 % by weight of structural formula I and
	(Il) 1 to 80 % by weight of structural formula Il, referred to the total mass of the polymer, with the proviso that the percentage of
the structural units of formulae (I) to (Il) refer to the total mass of the copolymer and the percentage of the structural units of formulae (1) to (Il) amounts to 100%. [0039, 0044- 0049]

Claims 5 and 14
Wang discloses the method of claims 1 and 10, wherein the quantity of the
polymer ranges from 0.01 to 10 % by weight, referred to the total mass of aqueous polymer solution. [0062]

Claims 6 and 15
Wang discloses the method of claim 1, wherein the breaker compound is selected from the group of inorganic peroxides, persulfates, percarbonates, and perborates. [0082] 

Claims 7 and 16
Wang discloses the method of claims 1 and 10, wherein the quantity of the breaker compound ranges from 0.001 to 5 % by weight, referred to the total mass of aqueous polymer solution. [0082, 0144]

Claims 8 and 17
Wang discloses the method of claim 1, wherein the viscosified treatment fluid containing at least a synthetic water soluble gelling agent contains multivalent metal ion. [0106- 0107]

Claims 9 and 18
 Wang discloses the method of claim 1, wherein the viscosified treatment fluid is injected as hydraulic fracturing fluid. [0131-0136]

 	Claims 1-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Boles et al. (US 7,205,264 B2) (“Boles” herein-cited previously).

(Claims contain only selected species) 

Claim 1, 3, 11, and 12
Boles discloses a method for preparation of a scale inhibitor comprising the steps of:
	discloses a method for preparation of a scale inhibitor comprising the steps of:
	(i) providing a viscosified treatment fluid containing at least water, a water soluble polymeric gelling agent and a breaker compound,
	(ii) pumping such treatment fluid into a formation and
	(ii) allowing the breaker compound to degrade the polymeric gelling agent the polymeric gelling agent being a synthetic polymer comprising:
at least structural units of formula (I) 

    PNG
    media_image1.png
    165
    210
    media_image1.png
    Greyscale

wherein R1, R2 and R3 independently are hydrogen or C1-C6-alkyl, and

 		(Il) from 1 to 95 % by weight structural units of formula (Il)

			
    PNG
    media_image2.png
    189
    215
    media_image2.png
    Greyscale


wherein R4 is hydrogen or C1-C6-alkyl, R5 is hydrogen, a cation of an alkaline metal, of an earth alkaline metal, of ammonia and/or of an organic amine, A is a covalent C-3 bond or a two-valent organic bridging group . with the proviso that the percentage of the structural units of formulae (1) to (II) refer to the total mass of the copolymer and the percentage of the structural units of
formulae (I) to (Il) amounts to 100% (i.e. AMPS ) (Col. 3 I. 58+ , Col, 41. 1-+) 
	Since Boles discloses the same method of treating a wellbore comprising water, synthetic polymer agent, and a breaker, it would have the viscosity of the viscosified treatment fluid provided in step (i) and prior to breaking ranges from about 10 mPas to 3000 mPas and after the breaker degrading the synthetic polymer reduces the viscosity by at least 90 % and wherein a viscosity of the viscosified treatment find after breaking in measure (Iii) is less than 5 mPas.
 	"Products of identical chemical composition can39not have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

 Claims 4 and 13
 Boles discloses the method of claim 1, wherein the water soluble synthetic polymer material is selected from the group consisting of polymers containing: 
(Ill) 10 to 90 % by weight of structural formula | and 
(IV) 1to80% by weight of structural formula II, referred to the total mass of the polymer, with the proviso that the percentage of the structural units of formulae (I) to (Il) refer to the total mass of the copolymer and the percentage of the structural units of formulae (I) to (Il) amounts to 100%. (Col. 3158+ & Col. 4 I. 1-30) 

Claims 5 and 14
 Boles discloses the method of claims 1 and 10, wherein the quantity of the polymer ranges from 0.01 to 10 % by weight, referred to the total mass of aqueous polymer solution. (Col. 4 l. 50-55)

 Claims 6 and 15 
Boles discloses the method of claim 1, wherein the breaker compound is selected from the group of inorganic peroxides, persulfates, percarbonates, and perborates. (Col. 4 I. 56+ & Col. 51 .1-2) 

Claims 7 and 16
 Boles discloses the method of claims 1 and 10, wherein the quantity of the breaker compound ranges from 0.001 to 5 % by weight, referred to the total mass of aqueous polymer solution. (Col. 4 |. 56+ Col. 51. 1-21) 

Claims 8 and 17 
Boles discloses the method of claim 1, wherein the viscosified treatment fluid containing at least a synthetic water soluble gelling agent contains multivalent metal ion. (Col. 2 I. 44+) 

Claims 9 and 18
 Boles discloses the method of claim 1, wherein the viscosified treatment fluid is injected as hydraulic fracturing fluid. (Col. 4 l. 39+)

Response to Arguments
Applicant's arguments filed on 04/20/2 regarding the objection to the specification have been fully considered but they are not persuasive, the objection to the title has been maintained.

 	Applicant's arguments filed on 04/20/2022 with regards to rejection of  Claims 1-18 under 35 U.S.C. 102 (a) (1) as being anticipated by Wang et al. (US 2013/0324443 A1) and  Claims 1-18 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Boles et al. (US 7,205,264 B2) have been fully considered but they are not persuasive. 
	With regards to claim 1, the applicant asserts that “Wang et al teach the use of similar polyrners (as ours) as thickeners in a number of
stimulation fluids, but not the use of degraded (“broken’) polymers as scale inhibitors as we do and described in [0130], [0140], [0170], [0173] of our specification.” (See Remarks, page 13 3rd paragraph)
	The examiner respectfully disagrees.
	In amended independent claim, the incorporation of a rejected dependent claim into an independent claim does not change the rejection. In addition, it is elementary that a mere recitation of a newly discovered function or property, possessed by things in the prior art does not cause the claim drawn to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be a characteristic of the prior art, it possess the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.  In re Swinehart, 169 USPQ 226 (CCPA 1971).
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., described in [0130], [0140], [0170], [0173] of our specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	Since Wang discloses the same method of treating a wellbore comprising water, synthetic polymer agent, and a breaker, it would have the viscosity of the viscosified treatment fluid provided in step (i) and prior to breaking ranges from about 10 mPas to 3000 mPas and after the breaker degrading the synthetic polymer reduces the viscosity by at least 90 % and wherein a viscosity of the viscosified treatment find after breaking in measure (Iii) is less than 5 mPas.
	"Products of identical chemical composition can39not have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
	Since Boles discloses the same method of treating a wellbore comprising water, synthetic polymer agent, and a breaker, it would have the viscosity of the viscosified treatment fluid provided in step (i) and prior to breaking ranges from about 10 mPas to 3000 mPas and after the breaker degrading the synthetic polymer reduces the viscosity by at least 90 % and wherein a viscosity of the viscosified treatment find after breaking in measure (Iii) is less than 5 mPas.
 	"Products of identical chemical composition can39not have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
	The applicant further argues that “Wang et al. discloses what a “long-chain alky! acrylate’ is. There you will find the note “alky has from 8 to 25 carbon atoms”. However, in our formula (II), R8 is limited to C1-C6.” (See Remarks, page 13 5th paragraph)
	The examiner respectfully disagrees.
	It appear that Formula (II) does not contain R8, therefore, the argument is moot.
	The applicant further argues against Huang et al. (US 2018/0313199), Szalai et al. (US 2017/0145292), and Weeller (US 2015/0075795). (See Remarks, pages 16, 18, and 20) 
	The examiner respectfully disagrees.
	The above references Huang, Szalai, and Weller were not used to reject the instant application claim limitation, therefore the arguments are moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        07/18/2022